State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 18, 2015                     D-31-15
___________________________________

In the Matter of KIMBERLY A.
   SHOEN, an Attorney.                      MEMORANDUM AND ORDER
                                                 ON MOTION
(Attorney Registration No. 2696888)
___________________________________


Calendar Date: June 1, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                              __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     Kimberly A. Shoen, Somersworth, New Hampshire, pro se.

                              __________


Per Curiam.

      Kimberly A. Shoen was admitted to practice by this Court in
1995 and in Maine in 1998. She maintains an office for the
practice of law in New Hampshire, where she was admitted in 1995.

      By order dated August 2014, the Grievance Commission of the
Maine Board of Overseers of the Bar imposed a public reprimand
against Shoen for having viewed a document on opposing counsel's
unoccupied table, without counsel's knowledge or permission,
during a brief recess in a Family Court proceeding, a violation
of Maine Rules of Professional Conduct Rules 4.4 (a) and 8.4 (d).
Shoen has not filed a copy of the order of the Grievance
Commission with this Court (see Rules of App Div, 3d Dept [22
NYCRR] § 806.19 [b]).

      The Committee on Professional Standards now moves for an
order imposing discipline pursuant to this Court's rules (see
                              -2-                  D-31-15

Rules of App Div, 3d Dept [22 NYCRR] § 806.19 [d]). Shoen has
filed an answer and affidavit setting forth the circumstances
resulting in the discipline. Having considered the conduct that
gave rise to Shoen's discipline in Maine and her affidavit in
mitigation, and having due regard for the discipline imposed by
the Grievance Commission, we censure Shoen.

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ORDERED that the motion of the Committee on Professional
Standards is granted; and it is further

     ORDERED that Kimberly A. Shoen is censured.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court